TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00029-CR




                            Robert Wayland Hernlund, Appellant

                                                v.

                                   The State of Texas, Appellee



         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
          NO. 05-0773-1, HONORABLE SUZANNE BROOKS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The Court has received a supplemental clerk’s record containing a copy of Robert

Wayland Hernlund’s letter to the county court at law stating that he does not wish to pursue this

appeal. The appeal is dismissed.




                                             ___________________________________________

                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Pemberton

Dismissed

Filed: August 29, 2006

Do Not Publish